      Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 1 of 22




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ANGELLA A. AYISSI,                             §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §    CIVIL ACTION H-20-227
                                                §
 KROGER TEXAS, L.P.,                            §
                                                §
      Defendant.                                §

                             MEMORANDUM OPINION AND ORDER

        Pending before the court are defendant Kroger Texas LP’s (“Kroger”) motion to dismiss

(Dkt. 7) and motion for sanctions (Dkt. 12). Plaintiff Angella A. Ayissi has responded to both

motions (Dkts. 10, 13), and Kroger replied (Dkts. 11, 14). After reviewing the motions, responses,

replies, the complaint, judicially noticed records, and applicable law, the court is of the opinion

that Kroger’s motion to dismiss should be GRANTED, but that its motion for sanctions should be

DENIED.

                                       I. BACKGROUND

        A. Pending Lawsuit

        This is an employment discrimination suit. Ayissi was employed by Kroger as a cashier

from 1996 until late 2017. Dkt. 1 ¶¶ 8–10; see also Dkt. 1-1. Ayissi alleges that on October 13,

2017, she suffered a severe anxiety attack because a former employee, whom she alleges had been

stalking and harassing her, entered the store where she was working and approached her in a

“menacing manner.” Dkt. 1 ¶¶ 12–13. In response, Ayissi sought medical leave from her manager,

Annette Pompa. Id. ¶ 12, 14. Ayissi claims that Pompa was required to give her documents that

would have been helpful in completing her leave request, but that Pompa wrongfully withheld
      Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 2 of 22




those documents. Id. ¶¶ 15–16. She also claims that Pompa misled her by giving her incorrect

information. Id. ¶ 14. Ayissi does not say whether Pompa actually granted her request for medical

leave, but she does suggest that she did not return to work after she submitted the request, and that

she believed she was properly on leave. Id. ¶ 17 (“while still out on leave”).

         Several weeks later, in November, Ayissi was summoned to the store where she worked to

discuss her leave request. Id. ¶ 17. Ayissi alleges that when she visited the store in compliance

with the directive she received, she spoke with Pompa, who again failed to give her necessary

information and documents. Id. ¶ 18. She also claims that Pompa did not document her visit or

warn her that she would be terminated if she did not “work a shift.”1 Id. ¶ 18–19. Ultimately,

Kroger terminated Ayissi’s employment. Id. ¶¶ 9–10, 21. Ayissi claims that this was the result of

Pompa’s mishandling her leave request. Id. ¶ 21.

         On these facts, Ayissi asserts that Kroger is liable for race and sex discrimination and

retaliation under Title VII of the Civil Rights Act of 1964 (“Title VII”), and discrimination and

retaliation under the Americans with Disabilities Act Amendments Act of 2008 (“ADAAA”). Id.

¶¶ 24–38.

         B. Ayissi I

         The pending suit is the third lawsuit that Ayissi has pursued against Kroger.2 The first suit

(Ayissi I) was filed on October 29, 2010. Dkt. 7-2. In her Second Amended Original Complaint

in Ayissi I, Ayissi claimed that Kroger had failed to protect her from another employee, whom she

alleged had been stalking her and calling her derogatory epithets. Second Amended Original


1
  Ayissi actually writes that Pompa did not “advise [her] that if she did work a shift she would be terminated,” but the
court assumes this was a typo. Dkt. 1 ¶ 19 (emphasis added). Either way, it makes no difference to the resolution of
this motion.
2
  Kroger has asked the court to take judicial notice of Ayissi’s two previous suits and the attendant “pleadings and
documents on file.” Dkt. 7 at 2 n.1. The court takes notice of those pleadings and documents, agreeing that it is
permissible and necessary in resolving this motion. See Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (5th Cir. 1994) (“In
deciding a 12(b)(6) motion to dismiss, a court may permissibly refer to matters of public record.”).


                                                           2
      Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 3 of 22




Complaint ¶¶ 20–24, Ayissi v. Kroger Tex. LP, No. H-10-4201, 2012 WL 1936561 (S.D. Tex. May

29, 2012) (Atlas, J.). Kroger identifies this employee as Peter Caciedo, a “special-needs sacker”

employed through the Texana Disabilities Services Program.3 Dkt. 7 at 2. Ayissi insisted that

Kroger’s failure to protect her constituted race and sex discrimination and retaliation under Title

VII. Second Amended Original Complaint ¶¶ 27–31. She also alleged a number of state-law

claims but then voluntarily dismissed them all before trial. See Order Granting Motion to Amend,

Ayissi, No. H-10-4201, 2012 WL 1936561, ECF No. 43. The court also dismissed Ayissi’s

retaliation claim in response to Kroger’s motion for summary judgment. Ayissi, 2012 WL

1936561, at *17–18. By the time the case went to trial, the only question was whether Ayissi had

been harassed on the basis of her race or sex. Dkt. 7-3. A jury answered that question in the

negative, finding in favor of Kroger. Id. The court in Ayissi’s first suit entered its final judgment

on August 9, 2012. Dkt. 7-4.

         C. Ayissi II

         Ayissi filed her second suit against Kroger on February 16, 2018, almost a decade after she

filed the first suit. Dkt. 7-6. Ayissi explained that she had filed an internal grievance in February

2015, in which she complained about “sexual harassment, discrimination, and hostile work

environment.” Dkt. 7-7 ¶ 9. In that grievance, she had alleged that her “Co-manager, Mr.

Wellington” made inappropriate comments and divulged her confidential information to other

employees to “create friction and discord.” Id. ¶¶ 10. Ayissi contended that Kroger had retaliated

against her for making this internal grievance and others. See id. ¶ 33. She also claimed that less-

senior employees were given a more favorable schedule than she was, and that her schedule-

change requests were wrongfully denied. Id. ¶ 12.


3
 Caciedo is the same person who is alleged in the pending suit to have entered the store where Ayissi worked, causing
her anxiety attack.


                                                         3
     Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 4 of 22




       The bulk of Ayissi’s complaint in Ayissi II, however, regarded her efforts to seek medical

leave. Id. ¶¶ 13–25. She asserted that she had timely and properly sought medical leave for the

period beginning September 28, 2015, and ending October 13, 2015. Id. ¶ 13. Ayissi alleged that

Mary Bowman (administrative assistant), Jeff Priestly (store manager), and Human Resources

denied her leave request even though she had provided proper documentation. Id. ¶ 13. She

claimed that she was told she would be fired unless she worked on October 12 and 13, dates when

she had hoped to be out on leave. Id. ¶¶ 15–16.

       Ayissi also discussed another time she was denied leave. She alleged that Caciedo—the

stalker/harasser who appears in all three complaints—entered the store where she was working on

or around October 22, 2015, causing her to “pass[] out from the anxiety and stress of the

encounter.” Id. ¶¶ 17–20. Ayissi claimed that her doctor had advised her not to return to work

after this incident, and so she submitted another request for medical leave. Id. ¶¶ 22–23. She

alleged that Priestly, the store manager, “led [her] to believe her request was approved,” but that

Kroger contacted her “while [she was] out on leave” and explained that her leave was

unauthorized. Id. ¶¶ 23–24. Finally, although she did not elaborate, Ayissi concluded by alluding

to additional leave requests that had been denied in the fall of 2015. Id. ¶ 25.

       On these facts, Ayissi pursued claims of race discrimination, retaliation, and hostile work

environment under Title VII. Id. ¶¶ 30–42. She claimed to have “suffered irreparable injury from

[Kroger’s] policies and practices . . . up to an [sic] including termination.” Id. ¶ 32.

       Kroger moved for summary judgment and Judge Gilmore granted Kroger’s motion with

respect to all claims. Dkt. 7-11. Notably, the court wrote in its order that “[t]he evidence in the

record shows only one adverse employment decision by Defendant, namely Plaintiff’s

employment termination.” Id. at 7. The court analyzed the retaliation and discrimination claims




                                                  4
     Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 5 of 22




with regard to Ayissi’s termination and found in favor of Kroger. Id. at 7–8. With respect to the

hostile work environment claim, this court granted summary judgment for Kroger because Ayissi

failed to prove that the conduct alleged was “sufficiently severe or pervasive to alter the conditions

of her employment.” Id. at 10.

                                    II. MOTION TO DISMISS

        Kroger first asks the court to dismiss Ayissi’s suit as barred by res judicata.

        A. Legal Standard

        “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

127 S. Ct. 1955, 1964–65 (2007). In considering a Rule 12(b)(6) motion to dismiss a complaint,

courts generally must accept the factual allegations contained in the complaint as true. Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

The court does not look beyond the face of the pleadings in determining whether the plaintiff has

stated a claim under Rule 12(b)(6). Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). “[A]

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations,

[but] a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555 (citations omitted). The “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Id. The supporting facts must be plausible—

enough to raise a reasonable expectation that discovery will reveal further supporting evidence.

Id. at 556.

        Generally, a res judicata contention “cannot be brought in a motion to dismiss,” but must

instead “be pleaded as an affirmative defense.” Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d




                                                  5
     Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 6 of 22




559, 570 n.2 (5th Cir. 2005) (citing 5 Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 1357 (3d ed. 2002)). But when it is clear from the face of the pleadings that the

elements of res judicata are satisfied, then dismissal under Rule 12(b)(6) may be appropriate. See

Clark v. Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986) (“[A] claim may . . . be dismissed if

a successful affirmative defense appears on the face of the pleadings.”). Additionally, when the

court reviews a Rule 12(b)(6) motion to dismiss, “the court may consider documents attached to

or incorporated in the complaint and matters of which judicial notice may be taken.” United States

ex rel. Willard v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 379 (5th Cir. 2003) (citing

Lovelace v. Spectrum Inc., 78 F.3d 1015, 1017–18 (5th Cir. 1996)).

       B. Analysis

       “The doctrine of res judicata, or claim preclusion, forecloses relitigation of claims that

were or could have been raised in a prior action.” Davis v. Dall. Area Rapid Transit, 383 F.3d

309, 312–13 (5th Cir. 2004) (citation omitted). “Federal law determines the res judicata effect of

a prior federal court judgment.” Robinson v. Nat’l Cash Reg. Co., 808 F.2d 1119, 1124 (5th Cir.

1987), abrogated on other grounds by Thomas v. Cap. Sec. Servs., Inc., 836 F.2d 866 (5th Cir.

1988) (en banc). Res judicata bars a claim if four elements are met: “(1) the parties in both the

prior suit and current suit must be identical; (2) a court of competent jurisdiction must have

rendered the prior judgment; (3) the prior judgment must have been final and on the merits; and

(4) the plaintiff must raise the same cause of action in both suits.” Davis, 383 F.3d at 313.

       Kroger argues that Ayissi’s suit must be dismissed because it is barred by res judicata.

Dkt. 7 at 5. Kroger characterizes the claims presented in this suit as “virtually identical” to the

claims in Ayissi II, advanced in an “apparent effort to circumvent” this court’s prior adverse ruling




                                                 6
      Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 7 of 22




against Ayissi. Id. at 1. In her response,4 Ayissi does not dispute that the first three res judicata

elements are satisfied. Dkt. 10 at 2. That is, she agrees that Ayissi II involved the same parties as

the current suit and that a court of competent jurisdiction issued a final judgment on the merits in

that case. Ayissi’s sole contention is that the two suits do not involve the same cause of action. Id.

at 2. To support this contention, she argues that the claims stem from different sets of operative

facts. Id. at 2–4. Alternatively, she argues that the claims in the current lawsuit could not have

been brought in Ayissi II because she had not yet received a right-to-sue letter from the EEOC

regarding these claims. Id. at 4–5.

         Courts in the Fifth Circuit determine “whether two suits involve the same claim or cause

of action by applying the transactional test . . . . Under the transactional test, [the court’s] inquiry

focuses on whether the two cases . . . are based on the ‘same nucleus of operative facts.’” United

States v. Davenport, 484 F.3d 321, 326 (5th Cir. 2007) (citations omitted). “If the cases are based

on the same nucleus of operative facts, the prior judgment’s preclusive effect ‘extends to all rights

the original plaintiff had “with respect to all or any part of the transaction, or series of connected

transactions, out of which the [original] action arose.”’” Id. (alteration in original) (quoting Petro-

Hunt, L.L.C. v. United States, 365 F.3d 385, 395–96 (5th Cir. 2004)). What set of facts constitutes

a transaction or series of transactions must be “determined pragmatically, giving weight to such

considerations as whether the facts are related in time, space, origin, or motivation, whether they

form a convenient trial unit, and whether their treatment as a unit conforms to the parties’

expectations or business understanding or usage.” Petro-Hunt, L.L.C., 365 F.3d at 395 (quoting

Restatement (Second) of Judgments § 24(2) (Am. L. Inst. 1982)).


4
 Kroger asks this court to strike as untimely Ayissi’s response (Dkt. 10) to its motion to dismiss. Dkt. 11 at 2. The
court declines to do so because it recently granted Ayissi’s unopposed motion to extend the deadline to file a response
(Dkt. 8). See Dkt. 19. The court set Ayissi’s new deadline to respond as May 1, 2020 (the date Ayissi actually filed
her response), thereby rendering moot Kroger’s efforts to strike Ayissi’s response as untimely. Dkt. 19.


                                                          7
     Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 8 of 22




       Kroger asserts that “it is without question” that the claims in both suits stem from the same

nucleus of operative facts, “the basis for Plaintiff’s termination.” Dkt. 7 at 9. It contends that

Ayissi’s termination was fully briefed by the parties in Ayissi II and considered by this court in its

order granting Kroger’s motion for summary judgment. Id. at 8. Finally, Kroger argues that it is

the law of this circuit that “successive discrimination claims brought under different theories or

statutes are barred by res judicata.” Id. at 8.

       Ayissi disagrees that both suits stem from the same nucleus of operative facts. Dkt. 10 at

2. She concedes that the claims are “similar” but maintains that the operative facts underlying

each suit are from separate nuclei. Id. at 3. Ayissi points out that she “did not allege wrongful

termination” in Ayissi II. Id. at 3. As she tells it, Ayissi II pertained to conduct occurring between

February 2015 and March 2016, implicated Jeff Priestly and Mr. Wellington, and primarily

regarded a request for leave spanning September 28–October 13, 2015. Id. at 3. On the other

hand, she maintains, the present suit involves “[c]onduct by a different manager, occurring more

than 18 months later.” Id. at 3. Moreover, she argues that “[s]ubsequent claims ‘cannot be barred

by prior litigation . . . based on earlier, different alleged instances of discrimination.’” Id. at 2

(quoting Munoz v. Aldridge, 894 F.2d 1489, 1495 (5th Cir. 1990)).

       1. Serial Discrimination Suits

       First, the court finds it prudent to discuss the propriety of serial discrimination suits. Not

only does Ayissi broadly claim, based on Munoz, that later claims of discrimination cannot be

barred by earlier litigation concerning different instances of discrimination, she also relies, in a

later filing (Dkt. 13) on Blair v. City of Greenville for the proposition that Title VII plaintiffs are

“entitled to file successive lawsuits when there are allegations of subsequent wrongs which

constitute new causes of action.” Dkt. 13 at 7 (citing Blair v. City of Greenville, 649 F.2d 365,




                                                  8
     Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 9 of 22




368 (5th Cir. 1981)). The court notes that in Blair, the sentence directly before the one that Ayissi

relies on reads: “[Res judicata] does not, however, bar a suit based on acts of the defendant that

have occurred subsequent to the final judgment asserted as a bar.” Blair, 649 F.2d at 368 (emphasis

added). In other words, Blair holds that a new wrong occurring after a final judgment cannot be

barred by that final judgment. This is a matter of some disagreement, but not in any way that

benefits Ayissi. Elsewhere, the Fifth Circuit has declared: “While this court has held that

‘subsequent wrongs by a defendant constitute new causes of action,’ the principle of ‘subsequent

wrongs’ only applies if those wrongs occurred (1) ‘after the plaintiffs had filed their prior lawsuit’

or (2) ‘after the district court had entered judgment in the prior lawsuit.’” Murry v. Gen. Servs.

Admin., 553 F. App’x 362, 365 (5th Cir. 2014) (unpublished) (quoting Davis, 383 F.3d at 314).

To the extent that Ayissi claims that her suit is permitted as a “subsequent wrong,” she is mistaken

because all of the conduct complained of in Ayissi II and the present suit occurred before the filing

of Ayissi II. Therefore, no claims in the present suit are “subsequent wrongs” to which res judicata

is inapplicable. Instead, the court must assess whether the transactional test is satisfied.

       2. Ayissi’s Termination

       Next, there is a major dispute between the parties about whether Ayissi II entailed a claim

for wrongful termination. Ayissi claims that she never alleged wrongful termination in Ayissi II,

while Kroger maintains that the claim was fully briefed and that the court ruled on it. As support

for this contention, Kroger offers several persuasive quotes from Ayissi II documents. Dkt. 7 at 8;

Dkt. 11 at 3–5.

       First, Kroger quotes Judge Gilmore’s order granting it summary judgment in Ayissi II. The

quote reads:

       Although Plaintiff raises numerous allegedly discriminatory acts by Defendant . . .
       the record shows only one adverse employment decision by Defendant, namely



                                                  9
     Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 10 of 22




         Plaintiff’s termination . . . Plaintiff has failed to state a prima facie case. Moreover,
         Defendant has provided a legitimate nondiscriminatory reason for its decision to
         terminate Plaintiff by showing that Plaintiff was on leave for 17 months and refused
         to return to work.

Dkt. 7 at 8 (quoting Dkt. 7-11 at 7). It is clear from this quote that this court considered and ruled

on the issue of whether Ayissi’s termination was the product of unlawful race discrimination or

retaliation.

         Kroger next explains that it thoroughly briefed the issue of wrongful termination in its

motion for summary judgment in Ayissi II. Id. at 8 & n.31; Dkt. 11 at 5; see also Dkt. 7-10 at 7

(summarizing Kroger’s summary judgment arguments, which primarily center around Ayissi’s

termination). Additionally, Kroger directed the court’s attention to Ayissi’s motion for new trial

in Ayissi II. Dkt. 11 at 5. Specifically, Kroger highlights the following quote:

         Furthermore, Plaintiff did not refuse to return to work as falsely stated by the
         defendant. Plaintiff was out on leave, under doctors, orders, as a result of her
         anxiety and depression brought on by the harassment she faced [at] work and the
         failure of her employer to value her enough to protect her safety. In August 2017
         and through November 2017, Plaintiff was not aware of any new policies that gave
         Met Life the authority to approve employee leave requests. In fact, Mario the union
         steward told Plaintiff that to the extent management told her that they no longer
         handle the paperwork to get an employee paid while out on leave was a lie.

Dkt. 11 at 5 (quoting Dkt. 7-13 at 16). It is clear from this quote that Ayissi contested the reason

for her termination. She even specifically mentioned the time period of August–November 2017,

a period that she claims to be distinct from her Ayissi II claims, which she insists only relate to the

period of February 2015–March 2016.5 Dkt. 10 at 3. Judge Gilmore denied her motion for new

trial, writing that: “[T]his Court has already considered the evidence raised in Plaintiff’s Motion




5
  It is odd that the court is urged to look at a motion for new trial to determine whether a certain claim was litigated
in a prior suit, but that is because Ayissi failed to timely respond to Kroger’s motion for summary judgment in that
suit. Dkt. 7 at 3.


                                                           10
     Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 11 of 22




for New Trial. Plaintiff has not provided any new details that would alter this Court’s findings in

this case.” Dkt. 7-15 at 3.

         To summarize:

         •   Kroger briefed the issue of Ayissi’s termination in its motion for summary
             judgment in Ayissi II;
         •   This court granted that motion, explicitly holding that Ayissi’s termination was
             not the result of race discrimination or retaliation;
         •   Ayissi contested, in a motion for new trial, Kroger’s arguments regarding the
             reasons for her termination; and
         •   This court denied Ayissi’s motion for new trial, explaining that it had already
             considered the evidence raised.

This list strongly supports Kroger’s contention that the issue of Ayissi’s termination was briefed

by both sides and ruled on by the court. And the parties’ briefing and the court’s orders in Ayissi II

offer strong support for the premise that the two suits stem from the same nucleus of operative

facts.

         But that is not the only support. Kroger also points to an exchange in its deposition of

Ayissi during the Ayissi II litigation. The exchange is included below:

         Q. Now, in this lawsuit are you claiming that your termination was an act of
         discrimination or retaliation?
         A. Ultimately, it was.
         Q. And that’s one of the claims in this lawsuit?
         A. It’s a claim.
         Q. It’s a claim in this lawsuit?
         A. It’s a claim.
         Q. That wasn’t my question. Is it a claim in this lawsuit?
         A. Yes.

Dkt. 11 at 4–5. Finally, Ayissi wrote in her First Amended Complaint in Ayissi II that she “suffered

irreparable injury from Defendant’s policies and practices as stated in this petition up to an [sic]

including termination.” Dkt. 7-7 ¶ 32. This quote from the complaint paired with Ayissi’s own


                                                 11
    Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 12 of 22




deposition testimony provide two situations where she indicated unequivocally in her own words

that her termination was at issue in Ayissi II.

        Given that Ayissi herself explained that her termination was at issue in Ayissi II, both

parties discussed it in their motions before this court, and this court analyzed whether her

termination was the product of discriminatory or retaliatory conduct and ruled that it was not, the

court concludes that Ayissi’s termination was part of the nucleus of operative facts that made up

her causes of action in Ayissi II.

        3. Same Nucleus of Operative Facts

        The court now turns to its analysis of whether the two suits stem from the same nucleus of

operative facts. In determining the answer to this question, the court must weigh pragmatic

considerations, including “whether the facts are related in time, space, origin, or motivation,

whether they form a convenient trial unit, and whether their treatment as a unit conforms to the

parties’ expectations or business understanding or usage.” Petro-Hunt, L.L.C., 365 F.3d at 395

(quoting Restatement (Second) of Judgments § 24(2)). Weighing these considerations, the court

concludes that the conduct complained of in Ayissi II and that complained of in the instant suit

constitute a series of connected transactions and therefore present the same claim.

        Ayissi claims that the facts underlying the two suits are sufficiently distinct in time so as

to preclude their characterization as a single claim. Dkt. 10 at 3. She argues that the conduct in

this suit “occur[ed] more than 18 months” after the conduct at the center of Ayissi II. Id. She

neatly confines the conduct from Ayissi II into the period from February 2015 to March 2016 and

that from the current suit into the period from September to December 2017. Id. Initially, the

periods seem completely distinct. As discussed above, however, Ayissi II included a claim

regarding the propriety of Ayissi’s final leave request and termination. Therefore, the time frame




                                                  12
    Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 13 of 22




of Ayissi II is better understood as the period from February 2015 to December 2017, overlapping

with the period forming the basis of the instant suit. And with respect to space, both suits pertain

to Ayissi’s employment at a specific store. Both suits regard decisionmakers in the same store

making leave determinations. Both suits include details about stalking incidents that occurred at

the same store. In both cases, the stalking incidents provoked anxiety attacks, which formed the

core of Ayissi’s leave requests. These considerations counsel in favor of finding that the two suits

are the same claim.

       Above all else, the two cases would have made an extremely convenient trial unit because

they deal with essentially the same sequence of events. While parallel facts are not dispositive in

a res judicata analysis, they are a persuasive indication that two suits stem from the same set of

operative facts. See Test Masters Educ. Servs., Inc., 428 F.3d at 572 (finding that two suits

containing parallel facts did not stem from the same set of operative facts). In the pending suit,

Ayissi alleges that the following occurred:

       •   Ayissi filed an internal grievance
       •   Ayissi saw Caciedo at the store where she worked, causing Ayissi to have a
           “severe anxiety attack”
       •   Ayissi submitted a request for medical leave
       •   Store manager Anette Pompa gave some incorrect information and withheld
           documents
       •   While out on leave, Ayissi was terminated

Dkt. 1 at 2–3. Compare that with the following list of allegations in Ayissi II:

       •   Ayissi filed an internal grievance
       •   Ayissi sought medical leave but was denied
       •   Ayissi saw Caciedo at the store where she worked, causing Ayissi to “pass out
           from the anxiety and stress”
       •   Ayissi submitted a new request for medical leave




                                                13
     Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 14 of 22




        •     Store manager Jeff Priestly misled Ayissi into thinking the request had been
              approved
        •     While out on leave, Kroger sent her a letter saying leave was unauthorized
        •     [While on leave two years later, Ayissi was terminated]6

Dkt. 7-7 at 2–5. Both suits complain of essentially the same pattern of events: Ayissi sees Caciedo,

has an anxiety attack, seeks leave, is misled by Kroger management, and is notified while on leave

that her leave is improper. And fundamentally, both entail the same alleged motivation, retaliation

for filing grievances and discrimination on the basis of sex, race, or disability. Both suits would

have required similar inquiries, witnesses, and evidence. It is also notable that Ayissi had already

filed the EEOC charge which forms the basis of the present suit before she brought suit in Ayissi II

on February 16, 2018. See Dkt. 1-1 (showing EEOC charge filed January 11, 2018). So, not only

could she have brought both suits in the same action, but she had already started the administrative

process for the present suit, almost certainly contemplating—if not already fully committed to—

litigation.

        To the extent both suits involve claims for Ayissi’s wrongful termination, they certainly

stem from the same set of operative facts. See Miller v. U.S. Postal Serv., 825 F.2d 62, 64 (5th

Cir. 1987) (sex discrimination suit barred by res judicata where prior handicap discrimination suit

also sought recourse for termination); Fleming v. Travenol Labys., Inc., 707 F.2d 829, 834 (5th

Cir. 1983) (“As we said in Nilsen, when one has a choice of more than one remedy for a given

wrong, here the suspension and discharge, he or she may not assert them serially, in successive

actions, but must advance all at once on pain of bar.”); Thanedar v. Time Warner, Inc., 352 F.

App’x 891, 898 (5th Cir. 2009) (unpublished per curiam decision) (barring Sarbanes-Oxley

whistleblower claim where prior Title VII suit sought to remedy same termination); Benson v. City


6
 As the court discussed above, while not explicitly alleged in the complaint in Ayissi II, wrongful termination was
part of Ayissi’s suit.


                                                        14
    Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 15 of 22




of Texas City, No. 3:13-CV-23, 2014 WL 948901, at *2 (S.D. Tex. Mar. 11, 2014) (Costa, J.)

(“Though Benson asserts a new retaliation claim in this case, the retaliation claim is based on the

same adverse action—the termination—that gave rise to Benson I.”); see also Nilsen v. City of

Moss Point, 701 F.2d 556, 560 (5th Cir. 1983) (en banc) (holding that a plaintiff who has a choice

of remedies for a particular wrong must assert them in one suit, rather than serially).

       But looking at the rest of the facts forming the basis of each suit, it becomes clear that

Ayissi is complaining of a string of connected allegedly discriminatory transactions regarding

management’s denial of her medical leave requests. Because the facts from both suits represent a

series of connected transactions, the conduct discussed in each stems from the same set of operative

facts. See Davis, 383 F.3d at 314 (“[T]he barred claims in Davis II and the wrongs alleged in

Davis I constitute a series of connected transactions and are the same claim. While factual

allegations articulated in the two complaints differ, all of the claims in question originate from the

same continuing course of allegedly discriminatory conduct by DART and Chief Rodriguez.

Additionally, both lawsuits cite the same motivation for the alleged discrimination . . . .”). That

set of facts includes Ayissi’s internal grievances, her repeated medical episodes in the store, her

frequent and numerous requests for leave, Kroger’s acceptances and denials of those requests, and

the disciplinary measures that Kroger took against Ayissi when it determined she was on

unauthorized leave (up to and including termination). Because both suits stem from the same set

of operative facts, the court agrees with Kroger that the claims brought in the present suit are

precluded by the doctrine of res judicata.

       4. EEOC Charge

       Although she denies that the claims in this suit and in Ayissi II are the same, Ayissi argues

in the alternative that she could not possibly have brought the claims in the present suit in Ayissi




                                                 15
        Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 16 of 22




II because they were “not mature.” Dkt. 10 at 5. She argues that she had only filed a charge of

discrimination with the Equal Employment Opportunity Commission (EEOC) regarding the

conduct alleged in the pending suit one month prior to filing Ayissi II, and that she could not

therefore bring those claims in Ayissi II because she had not yet exhausted her administrative

remedies as required by statute. Id.; see also 42 U.S.C. § 2000e-5(e)(1), (f)(1) (requiring a

complainant to submit a charge to the EEOC and wait for a right-to-sue letter before bringing suit).

Although she does not say it explicitly, Ayissi is essentially arguing that she could not sue on the

claims in the EEOC charge filed in January of 2018 because she had not yet received a right-to-

sue letter from the EEOC. Kroger contends that Ayissi’s failure to stay the proceedings until she

could include the claims from the January 2018 charge means that her claims are barred. Dkt. 11

at 6.

          Unfortunately for Ayissi, the law is very clear on this point. “[A] plaintiff who brings a

Title VII action and files administrative claims with the EEOC must still comply ‘with general

rules governing federal litigation respecting other potentially viable claims.’” Davis, 383 F.3d at

316 (quoting Woods v. Dunlop Tire Corp., 972 F.2d 36 (2d Cir. 1992)). Just like the claims in

Davis, the claims in the present suit “arose from the same nucleus of operative fact” as the claims

in Ayissi II “and they predate that action, [so Ayissi was] on notice to include those claims [in

Ayissi II].” Id. at 316. In order to evade the application of res judicata to preclude the claims in

her January 2018 EEOC charge, Ayissi could have sought a stay in Ayissi II until she had exhausted

the administrative procedure with respect to the additional claims. See id. at 315. She also could

have amended her complaint to include the claims from the January 2018 charge. Because she did

neither, the claims are subject to the “general rules of federal litigation respecting other potentially

viable claims,” which in this case means they are barred by the doctrine of res judicata. Id. at 316.




                                                  16
     Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 17 of 22




                                       III. MOTION FOR SANCTIONS

         In a separately filed motion, Kroger asks the court to impose sanctions on Ayissi and her

attorney, Deshonda P. Charles, for “filing unnecessary duplicative litigation, which is clearly

barred by the doctrine of res judicata and well-settled case authority.” Dkt. 12 at 5. It claims that

the present suit and Ayissi II are “virtually identical.”7 Id. at 1. Kroger characterizes the pending

suit as “an apparent effort to circumvent [this court’s] prior orders.” Id. Kroger claims that these

“repeated and abusive filings are harassing and deprive[] Kroger of peace from further litigation

to which it is entitled,” and that they have “needlessly increased the cost of litigation.” Id. at 6.

Specifically, Kroger is requesting that the court require Ayissi and Charles to pay its costs and

attorneys’ fees incurred in this action. Id. at 8.

         Ayissi counters by explaining that she has a “good faith belief that her claims are warranted

under existing law and supported by evidence.” Dkt. 13 at 1. She maintains that Kroger’s

“frustration stems from the fact that [she] is willing to seek justice . . . through the court system.”

Id. at 5. She claims that Kroger is merely seeking to silence her. Id.

         Rule 11(b) requires that an attorney certify, after a reasonable inquiry, that every pleading,

written motion, or other paper submitted to the court (1) is not presented for any improper purpose;

(2) contains legal contentions that are “warranted by existing law or by a nonfrivolous argument”

that the law should be changed; (3) contains factual contentions that are (or are likely to be)

supported by evidence; and (4) contains denials that are warranted by the evidence or based on

belief or lack of information. Fed. R. Civ. P. 11(b). The imposition of sanctions under Rule 11 is

left to the district court’s discretion. See Marlin v. Moody Nat’l Bank, N.A., 533 F.3d 374, 377


7
 Kroger repeatedly emphasizes that this is the “third lawsuit” that Ayissi has filed against it. See, e.g., Dkt. 12 at 1.
This is technically true, but Kroger is only truly arguing that the present suit is duplicative of the second. There are
no allegations that the second or third suits are duplicative of the first. Therefore, the court finds these references
unavailing.


                                                          17
    Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 18 of 22




(5th Cir. 2008) (stating that the abuse-of-discretion standard applies to the imposition of Rule 11

sanctions); In re Dragoo, 186 F.3d 614, 616 (5th Cir. 1999) (“[T]he district court has broad

discretion to impose sanctions that are reasonably tailored to further the objectives of Rule 11.”

(quoting Am. Airlines, Inc. v. Allied Pilots Ass'n, 968 F.2d 523, 533 (5th Cir. 1992))). But “a trial

court should not impose Rule 11 sanctions for advocacy of a plausible legal theory, particularly

where . . . the law is arguably unclear.” CJC Holdings, Inc. v. Wright & Lato, Inc., 989 F.2d 791,

794 (5th Cir. 1993). “An attorney’s conduct is judged under each standard with an objective, not

a subjective, standard of reasonableness.” Snow Ingredients, Inc. v. Snowizard, Inc., 833 F.3d 512,

528 (5th Cir. 2016) (citing Whitehead v. Food Max of Miss., Inc., 332 F.3d 796, 802 (5th Cir.

2003) (en banc)). Finally, “[r]easonableness is reviewed according to the ‘snapshot’ rule, focusing

upon the instant the attorney affixes his signature to the document.” Smith v. Our Lady of the Lake

Hosp., Inc., 960 F.2d 439, 444 (5th Cir. 1992).

       Kroger contends that Ayissi should be sanctioned because she brought the pending suit for

an improper purpose (to harass and increase litigation costs) and because her suit has no basis in

law or fact. In other words, Kroger is claiming that Ayissi has violated provisions 1–3 of Rule

11(b). See Fed. R. Civ. P. 11(b)(1)–(3).

       Kroger also repeatedly references Ayissi’s “dilatory conduct” as a basis for sanctions.

Dkt. 14 at 4. Conduct that does not involve a filing, however, does not fall within the ambit of

Rule 11, so the court does not consider Ayissi’s failure to timely respond to various filings

throughout the parties’ litigation history. See Tejero v. Portfolio Recovery Assocs., L.L.C., 955

F.3d 453, 458 (5th Cir. 2020) (“It follows from the text of Rule 11 that it applies only where a

person files a paper.” (citations omitted)). “That’s why a district court should ‘evaluate[] an

attorney’s conduct at the time a pleading, motion, or other paper is signed.’” Id. (quoting Thomas,




                                                  18
    Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 19 of 22




836 F.2d at 874). The only potentially sanctionable conduct that Kroger raises, then, is the filing

of the pending suit on January 21, 2020. Following the ‘snapshot rule,’ the court must assess

whether doing so was reasonable at that time under the applicable standards for each provision of

Rule 11.

       With respect to the allegation that Ayissi’s suit is not warranted by existing law or a

nonfrivolous argument for changing the law, the court finds that Ayissi’s claims are “not so

obviously foreclosed by precedent as to make them legally indefensible.” Snow Ingredients, Inc.,

833 F.3d at 529. Nor does the complaint in this suit “indicate that [Ayissi] neglected her ‘duty of

reasonable inquiry into the relevant law.’” Id. (quoting CJC Holdings, 989 F.2d at 793). As

demonstrated above, a res judicata analysis involves an amorphous inquiry into whether two suits

involve the same nucleus of operative facts. In this case, it was not immediately obvious to the

court whether the two suits did. In fact, Ayissi made a decent argument that the two suits were

distinct. Ultimately, her argument fails, but that does not make it frivolous—let alone legally

indefensible.

       Next, the court disagrees with Kroger that Ayissi’s claims lack evidentiary support. The

critical question is “whether an attorney has made a reasonable factual inquiry.” See Smith, 960

F.2d at 444. Kroger’s primary argument under Rule 11(b)(3) is that Ayissi lost in Ayissi II, and

therefore “this Court has already determined that [her wrongful termination] claim[] . . . ha[s] no

evidentiary support or legal basis.” Dkt. 12 at 5. This contention seems to fall short of the

specificity required by Rule 11. Fed. R. Civ. P. 11(c)(2) (requiring movants to “describe the

specific conduct that allegedly violates Rule 11(b)”). Kroger does specify the pleading at issue

(complaint), but points to no specific facts that they contend lack evidentiary support and alleges

no specific flaws in Ayissi’s investigation of the facts. For this reason, the court finds that there




                                                 19
     Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 20 of 22




was no sanctionable violation of Rule 11(b)(3) without undergoing the customary analysis. See

Childs v. State Farm Mut. Auto. Ins. Co., 29 F.3d 1018, 1026 (5th Cir. 1994) (listing the factors

used to analyze the reasonableness of a factual investigation). The court agrees that the claims in

the pending suit are barred by res judicata, but that is not the same thing as lacking evidentiary

support. If Ayissi’s claims were not barred, that would not make a difference in the Rule 11(b)(3)

analysis. From the face of the complaint, it is apparent that Ayissi and her attorney conducted a

reasonable inquiry into the facts. Ayissi points to specific, documented, and easily verifiable

events including her termination, dates Caciedo entered the store, dates of leave, leave requests

submitted, medical emergencies, meetings with supervisors, and EEOC records. This is all

information that was accumulated over the course of Ayissi’s investigation into the facts, which

seems to have been reasonable. Therefore, the court finds no sanctionable violation of Rule

11(b)(3).

         Finally, turning to the allegation that Ayissi filed the present suit for an improper purpose,

the court finds no violation. A district court generally will not sanction an attorney who has

presented a nonfrivolous legal argument based on a reasonable factual inquiry. See FDIC v.

Maxxam, Inc., 523 F.3d 566, 580 (5th Cir. 2008). But it may do so when an improper purpose is

“objectively ascertainable.” Id. (quoting Whitehead, 332 F.3d at 805). Kroger seems to argue that

Ayissi filed the pending lawsuit to harass and needlessly increase the costs of litigation, two

improper purposes specifically identified in Rule 11(b)(1).8 Dkt. 12 at 7; see also Fed. R. Civ. P.

11(b)(1). Beyond conclusory statements and a discussion of nonsanctionable conduct, Kroger

provides no support for its claim that the pending suit was filed for an improper purpose. Because



8
  Technically, Kroger cites Ayissi’s “duplicative filings” and repeated “failure to adequately prosecute” her claims as
instances of harassment that have led to unnecessary litigation costs. As explained above, however, the limits of Rule
11 require that the court only consider the filing of Ayissi’s complaint in the present suit.


                                                         20
    Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 21 of 22




no improper purpose is “objectively ascertainable,” the court finds sanctions under Rule 11(b)(1)

are not warranted.

       Kroger cites to several cases, arguing that “[c]ourts have repeatedly held that this type of

repetitive litigation warrants sanctions.” Dkt. 12 at 6. For various reasons, these cases are not

convincing. First, none of the cases presented matches up factually with the pending suit. Second,

at least one of the cases discusses wholly discrete Rule 11 issues. See Harmony Drilling Co. v.

Kreutter, 846 F.2d 17, 19 (5th Cir. 1988) (addressing whether notice is always required before

imposing sanctions and whether less severe sanctions were required in the specific case). Finally,

these cases merely present situations in which the Fifth Circuit agreed that the district judge did

not abuse his or her discretion when levelling sanctions on a litigant. In other words, they reaffirm

the principle that sanctions are soundly within the discretion of the district court. And after careful

consideration, this court determines that sanctions against Ayissi are not warranted. The only thing

the cases cited by Kroger have in common is that they include situations where a plaintiff’s claims

were barred by res judicata and then he or she was sanctioned under Rule 11. This court declines

to read into those cases a rule that sanctions automatically follow a dismissal on res judicata

grounds.

       Because the court has determined that sanctions are not warranted under any of the first

three provisions of Rule 11(b), Kroger’s motion for sanctions is DENIED. While the court does

not impose sanctions on Ayissi on this motion, she is warned that if she files another lawsuit against

Kroger based on the same nucleus of operative facts, she could be sanctioned. And now that she

fully understands how res judicata applies to her situation, she will have a much more difficult

time claiming that her complaint is legally defensible and not presented for an improper purpose.




                                                  21
   Case 4:20-cv-00227 Document 21 Filed on 11/13/20 in TXSD Page 22 of 22




                                 IV. CONCLUSION

     Kroger’s motion to dismiss (Dkt. 7) is GRANTED. Accordingly, Ayissi’s claims against

Kroger are DISMISSED WITH PREJUDICE.           Kroger’s motion for sanctions (Dkt. 12) is

DENIED.

     Signed at Houston, Texas on November 13, 2020.




                                        _________________________________
                                                   Gray H. Miller
                                           Senior United States District Judge




                                          22
